20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 12/07/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-10 are directed to device (i.e. system ); claim (s) 11-20 are directed to a method.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites: facilitate customization of a telemedicine microsite by a product supplier, advertises a plurality of products available for purchase from the product supplier, initiate a consultation between a customer visiting and a healthcare practitioner; 
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including following rules or instruction.
This judicial exception is not integrated into a practical application because recites the following additional elements: “computing system, graphical user interface, web portal, microsite, webpage, telemedicine consultation) is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “computing system, graphical user interface, web portal, microsite, webpage, “telemedicine consultation” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept. 
 
For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claim 6.

The dependent claims 4, 9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.  The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 6.

 The dependent claims 2-3, 5, 7-8 and 10 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.   the additional elements of microsite, widget, webpage pop-window slide- out side, panel web, browser, URL.  These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B. The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 6.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim 11, as exemplary, recites: generating an advertisement for a product available for purchase via a pharmacy; initiating consultation between the potential customer and a healthcare practitioner. 
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including following rules or instruction.
This judicial exception is not integrated into a practical application because recites the following additional elements: “telemedicine consultation, web portal, microsite, webpage, platform ) is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “telemedicine consultation, web portal, microsite, webpage, platform” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

The dependent claims 16 is  rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.  The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claim 11.

 The dependent claims 12, 13,14 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.   The additional elements of “telemedicine platform, webpage, widget, web browser”.  These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.  The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claim 11.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim 17, as exemplary, recites: comprising; associating each of a plurality of independent healthcare practitioners; receiving a selection, by a visitor to the webpage, of a product available for purchase; offering a telemedicine consultation by a healthcare practitioner to discuss the selected product; initiating a visit between visitor and one of the independent health practitioners.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including following rules or instruction.
This judicial exception is not integrated into a practical application because recites the following additional elements: “telemedicine platform, microsite, webpage) is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “telemedicine platform, microsite, webpage” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

The dependent claim 20 is  rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.  The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claim 17.

 The dependent claims 18-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.   The additional elements of “transmitting , webpage ”.  These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.  The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claim 17.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20  are rejected under 35 U.S.C. 102(b) as being anticipated by Eldering et al, US Pub No: 2017/0329922 A1.

Claims 1, 6, 11,13, and 17Eberting teaches: 
a first computing system to generate a graphical user interface via a web portal to facilitate customization of a telemedicine microsite by a  product supplier (i.e. a pharmacy) , wherein the telemedicine microsite is configured to integrate telemedicine functionality into an existing webpage of the product supplier (i.e. a pharmacy)(see at least paragraph 122); 
a second computing system generate an online product supplier (i.e. a pharmacy) webpage that advertises a plurality of  products available for purchase from the product supplier  (i.e. prescription products only available with a prescription from a healthcare practitioner (pharmacy) (see at least paragraph 127 ( a family physician may create a customized telemedicine platform and select a package of applications (e.g., a free package, via a one-time purchase,  or as part of a subscription plan) that includes various patient interfaces and/or monitoring services associated with diet plans, cholesterol management, physical therapy, medication management solutions, and/or the like); 
a third  computing system wherein the product supplier (i.e. a pharmacy) webpage includes the customized integrated telemedicine microsite to selectively initiate a telemedicine consultation between a customer visiting the product supplier (i.e. a pharmacy) webpage and a healthcare practitioner (see at least paragraph 119 (an intake form may be customized for particular visit types. For instance, the system may include four different e-visit intake form types, three different in-office form types, and two different in-home visit form types. Each visit type may need a different intake form attached to it and/or require different information based on the state regulations and/or insurance expectations); paragraph 140 (the laboratories and/or imaging facilities selected by a healthcare practitioner may appear on the healthcare practitioner's dashboard during a patient consultation. The healthcare practitioner may schedule consultations , tests, imaging, etc. with any of the listed laboratories and/or listed imaging facilities; paragraph 269 (The various functional components of the described systems and methods may be modeled as a functional block diagram that includes one or more remote terminals, networks, servers, data exchanges, and software/hardware/firmware modules configured to implement the various functions, features, methods, and concepts described herein. In many instances, each application, embodiment, variation, option, service, and/or other component of the systems and methods described herein may be implemented as a module of a larger system;
a computing system, independent from the second computing system, to facilitate the telemedicine consultation between the customer and the healthcare practitioner (see at least paragraph 141 (in various embodiments, a dashboard may allow a healthcare practitioner, an assistant, a patient, and/or a patient's representative to schedule an e-visit,  an in-office appointment, a house call, and/or other consultation. In one possible embodiment, scheduled visits (whether e-visit, in-office, house call, or other) may be color coded on a calendar; paragraph  142 A physician, healthcare provider, or facility may offer one or more types of visits and online scheduling of the same. In some embodiments, patients and/or healthcare practitioners may use the system to schedule in-person or e-visit on a case-by-case basis); The various functional components of the described systems and methods may be modeled as a functional block diagram that includes one or more remote terminals, networks, servers, data exchanges,and oftware/hardware/firmware modules configured to implement the various functions, features, methods, and concepts described herein. In many instances, each application, embodiment, variation, option, service, and/or other component of the systems and methods described herein may be implemented as a module of a larger system;

Claims 2, 7, 14, 18, Eberting teaches:
wherein telemedicine microsite integrates the telemedicine functionality as a widget on the product supplier (i.e. pharmacy) webpage (see at least paragraph 137 (The telemedicine platform provides advantages to and can be used by any of a wide variety of people associated with healthcare, including, but not limited to: pharmacists, physicians (MDs), osteopathic physicians (DOs), nurse practitioners, physician's assistants, mental health professions, psychologists, social workers, mental health therapists, health and wellness professionals, dieticians, nutritionists, associated insurers, agents, billing specialists, patients, and/or other persons or entities associated with mental, beauty, physical, and other healthcare areas);

Claims 3 ,8, 15, Eberting teaches:
wherein telemedicine microsite integrates the telemedicine functionality as one of: a subpage on the product supplier webpage, a pop-up window on the product supplier (i.e. pharmacy) webpage, a dropdown menu on the product supplier (i.e. pharmacy) webpage, a slide-out side panel of the product supplier (i.e. pharmacy) webpage, and a link to a new window or tab to be opened on a web browser (see at least paragraph 141 (dashboard may allow a healthcare practitioner, an assistant, a patient, and/or a patient's representative to schedule an e-visit, an in-office appointment, a house call, and/or other consultation. In one possible embodiment, scheduled visits (whether e-visit, in-office, house call, or other) may be color coded on a calendar;

Claims 4 , 9, 16 and 20:
The combination of Eberting/ Mooney discloses the limitations as shown above.
Eberting further discloses:
 wherein the healthcare practitioner comprises one or more of a doctor, a nurse, a dentist, a physician's assistant, and an ophthalmologist authorized to provide a prescription for one of the plurality of prescription products only available with a prescription (see at least paragraph 137(the telemedicine platform provides advantages to and can be used by any of a wide variety of people associated with healthcare, including, but not limited to: pharmacists, physicians (MDs), osteopathic physicians (DOs), nurse practitioners, physician's assistants, mental health professions, psychologists, social workers, mental health therapists, health and wellness professionals, dieticians, nutritionists, associated insurers, agents, billing specialists, patients, and/or other persons or entities associated with mental, beauty, physical, and other healthcare areas);

Claims 5 and 10, Eberting teaches:
wherein the first computing system to generate the graphical user interface via the web portal facilitates customization of at least one of: a universal resource locator (URL) landing page of the telemedicine microsite, an image to be displayed as part of the28 telemedicine microsite, text to be displayed as part of the telemedicine microsite, and a color of the telemedicine microsite (see at least paragraph 101 ( a physician or other healthcare practitioner may create a customized telemedicine platform by selecting one or more telemedicine platform features from a preprogrammed set of available telemedicine features (i.e., a global feature set or global content library). Accordingly, rather than each healthcare practitioner being forced to use a generic telemedicine platform or developing a fully customized telemedicine platform from scratch, a healthcare practitioner may select from a list of available telemedicine features to create a customized telemedicine platform using preprogrammed features, functions, and/or interfaces;


Claim 12,  Eberting teaches:
tracking pharmacy information of the pharmacy webpage to automatically notify the healthcare practitioner of the pharmacy to which any prescriptions ordered by the potential customer should be sent  (see at least paragraph 208 (A status of a consultation or visit may be accessible to patients and/or healthcare practitioners to allow for easy tracking of next-steps or outstanding tasks. In some embodiments, a change in status of a consultation may trigger a notification to relevant parties. For instance, each update may be sent to a patient so the patient knows what is being done for them (e.g., “Your order has been sent to the lab” or “Prescription sent to the pharmacy”);


Claim 18, Eberting teaches:
  wherein the product supplier comprises a pharmacy and wherein the webpage of the product supplier comprises a pharmacy webpage (see at least paragraph 327 (The AZOVA™ system may also provide various services and/or functions for pharmacies, pharmacists, and/or other entities associated with medication therapy management (MTM). For example, a pharmacist may customize a telemedicine platform using the AZOVA™ system that allows them to conduct MTM visits with patients remotely);

Claim 19,  Eberting teaches:
transmitting a prescription from the healthcare practitioner for the visitor to purchase the selected product from the webpage of the product supplier (See at least paragraph 363 (an e-commerce integrated offering of the AZOVA™ platform, according to various embodiments. When a provider recommends or approves a request to buy a pharmaceutical drug, imaging study, or lab test, the provider may select the pharmaceutical, lab test, or imaging study and then send a click-to-buy button or link to the patient for purchase); paragraph 339 (UI 800 of a product available via a combination or integrated e-commerce and telemedicine platform, such as the AZOVA™ platform. In various embodiments, the selection of a particular product may result in an automatic or offered consultation that is optional or mandatory for the selected product); 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Monney, US Pat No: 7,552,133 B1, teaches method of supplying prescribed medical supplies through a website associated with a medical care provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682